Citation Nr: 1223884	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back condition, including secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for posttraumatic stress disorder (PTSD), a low back condition, and blisters.  In a June 2007 rating decision, the RO granted service connection for PTSD and assigned a 70 percent rating, effective February 3, 2004.  

In a February 2008 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities, effective February 3, 2004.

In February 2011, the Board remanded the issues of entitlement to service connection for a low back condition and blisters, including secondary to exposure to Agent Orange.  In an April 2012 rating decision, the RO granted service connection for vesicular dermatitis of the hand and foot and assigned a noncompensable rating effective February 3, 2004.  This is considered a full grant of the benefit sought on appeal; hence, the issue is no longer in appellate status and will not be addressed herein.  Service connection for a low back condition remained denied in an April 2012 supplemental statement of the case.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era; exposure to Agent Orange may be presumed.  

2.  The Veteran is not shown to have been diagnosed with a disease that is presumed to be caused by Agent Orange.  

3.  The most probative evidence shows that the Veteran's currently diagnosed mechanical low back pain is not due to an event or incident of service, including his exposure to Agent Orange; continuity of symptomatology has not been demonstrated; and arthritis of the lumbosacral spine was not manifest to a compensable degree within one year of discharge.  


CONCLUSION OF LAW

A low back condition, to include mechanical low back pain was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service, to include due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In March 2004 and November 2005 letters, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  In a September 2007 letter, issued after the rating decision on appeal, he was advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in the April 2012 supplemental statement of the case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  


Duty to Assist

The information and evidence that have been associated with the claims file includes a formal finding that the Veteran's service treatment records are unavailable, VA and private medical records, a VA examination report and opinion, and the Veteran's statements.  

An April 2011 VA examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the April 2011 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases include chloracne.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to grant service connection.  Collette v. Brown, 82 F.3d. 389 (1996).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence as discussed above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

When a veteran's service medical records are not available, the Board's duty to explain its findings and conclusions is heightened.  O'Hare v Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The legal standard for proving a claim for service connection is not lowered, but rather the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant is increased.   

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reflects that the Veteran served in the Republic of Vietnam in the Vietnam era.  Exposure to herbicides, including Agent Orange, is conceded.  His service treatment records have been reported to be unavailable.  The Veteran served in combat; hence, his assertions related to back pain or a back injury in service are consistent with the circumstances of his service.  However, mechanical low back pain is not a disease that is included in the list of diseases that are presumed to be due to exposure to Agent Orange.  Additionally, the medical records do not denote a diagnosis of arthritis of the lumbosacral spine within one year of his discharge from active duty.  Hence, service connection may not be granted on presumptive basis pursuant to 38 C.F.R. § 3.309 (a) or (e).  Therefore, a competent medical opinion, or competent and credible lay evidence of continuity of symptomatology, is required to support the claim.  

However, neither has been sufficiently presented such that the claim may be granted.  Upon VA examination in April 2011, the examiner concluded that  it was less likely that the Veteran's currently manifested mechanical low back pain was due to exposure to Agent Orange since there was no literature supporting such a theory.  Moreover, the there are no virtually medical records documenting complaints of back pain or problems to satisfy the continuity of symptomatology requirement of § 3.303(b) until more than 30 years after discharge.  An August 2002 private medical record indicates the Veteran was seen for complaints of severe back pain.  No mention of a prolonged history of back problems was recorded and the Veteran did not report any type of service injury at the time he sought medical care.  In this regard, a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to the lumbosacral spine until many years (more than 30) after his discharge from active service is against his claim for service connection.  

The Veteran is competent to report that he has had back problems since service.  Nevertheless, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation or diagnosis.  Espiritu, supra.  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  Here, the Board finds that little probative weight can be assigned to any statement regarding the Veteran experiencing a low back disability since service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole noting the contrary.  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

In sum, the evidence does not demonstrate that the Veteran has a current, chronic low back condition that began in, or is otherwise related to, his military service, including exposure to Agent Orange.  See Libertine, Beausoleil, supra.  Moreover, continuity of symptomatology has not been sufficiently demonstrated by either competent medical or competent and credible lay evidence.  The Board has considered the doctrine of giving the benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, particularly in light of the Veteran's missing service medical records; however, the evidence is not of such approximate balance as to warrant its application.  See O'Hare, supra.  Consequently, for the reasons detailed above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a low back condition, diagnosed as mechanical low back pain, including due to exposure to Agent Orange is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


